DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11 November 2021 has been entered.
Response to Arguments
Applicant’s arguments, see Response B – Amendment (“Response”), filed 11 November 2021, with respect to the rejection of claims 1, 8 and 15 under 35 USC 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of United States Patent Application Publication No. 2020/0279265 A1 to Seal (“Seal”) and United States Patent No. 10,664,819 B1 to Zafar et al. (“Zafar”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 1-5, 8-12 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent No. 9,741,026 B1 to Grassadonia et al. (“Grassadonia”) in view of United States Patent Application Publication No. 2020/0279265 A1 to Seal (“Seal”) and United States Patent No. 10,664,819 B1 to Zafar et al. (“Zafar”).
As per claims 1, 8 and 15, the claimed subject matter that is met by Grassadonia includes:
a method for handoff of a transaction for completion, the method comprising (Grassadonia: Fig. 3):
via a point-of-sale terminal (Grassadonia: Fig. 1, 122):
reading a payment instrument to obtain payment instrument data (Grassadonia: column 12, line 9-19 and Fig. 2, 201 and Fig. 3, 301); and
transmitting the payment instrument data to a server (Grassadonia: column 12, line 49-67 and Fig. 2, 202 and Fig. 3, 302).
via the server:
accessing a device identifier that corresponds to the payment instrument data (Grassadonia: column 13, lines 15-34);

upon acceptance of the push notification, displaying transaction details on the guest device (Grassadonia: column 13, lines 54-67 “In response to recognizing this request message, at block 215 the payment application 108 causes the mobile device 106 to display the transaction confirmation request to the customer, and to prompt the customer to indicate whether the customer wishes to confirm the payment, thereby verifying transaction is authentic, or cancel/end the payment for the transaction initiated at block 301. For example, the payment application 108 displays a push notification displaying the transaction confirmation request, as illustrated in FIG. 5A”);
receiving transaction completion data that is entered via the guest device (Grassadonia: column 14, lines 13-53 and column 15, lines 35-65); and
completing the transaction and providing a notification to the POS terminal and the guest device that the transaction is complete (Grassadonia: column 14, lines 13-53).
Grassadonia teaches that in response to recognizing the push notification, a transaction confirmation request message is displayed (Grassadonia: column 13, lines 54-67), however Grassadonia fails to specifically teach upon acceptance of the push notification, simultaneously displaying transaction details on both the guest device and the POS terminal. The Examiner provides Seal to teach and disclose this claimed feature.
The claimed subject matter that is met by Seal includes:

Grassadonia teaches a POS network system and method utilizing a mobile device. Seal teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Seal offers the embodiment of upon acceptance of the push notification, displaying transaction details on the guest device. One of ordinary skill in the art at the time the invention was made would have recognized the adaptation of displaying transaction details on the mobile device upon acceptance of the push notification as disclosed by Seal to the POS network system and method utilizing a mobile device as taught by Grassadonia for the predicted result of improved POS network systems and methods utilizing mobile devices. No additional findings are seen to be necessary. 
Grassadonia and Seal fail to specifically teach simultaneously displaying transaction details on both the guest device and the POS terminal. The Examiner provides Zafar to teach and disclose this claimed feature.
The claimed subject matter that is met by Zafar includes:
simultaneously displaying transaction details on both the guest device and the POS terminal (Zafar: column 3, line 54 through column 4, line 16).
Grassadonia and Seal teach POS network systems and methods utilizing mobile devices. Zafar teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Zafar offers the embodiment of simultaneously displaying transaction details on both the guest device and the POS terminal. One of ordinary skill in the art at the time the invention was made would have recognized the 

As per claims 2, 9 and 16, the claimed subject matter that is met by Grassadonia, Seal and Zafar includes:
wherein the payment instrument data comprises a credit card number and credit card holder name (Grassadonia: column 6, lines 1-6 and column 12, line 9-19)
The motivation for combining the teachings of Grassadonia, Seal and Zafar are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 3, 10 and 17, the claimed subject matter that is met by Grassadonia, Seal and Zafar includes:
wherein the payment instrument data comprises a gift card number (Grassadonia: column 2, lines 1-12, column 8, lines 55-67 and column 9, lines 1-19) 
The motivation for combining the teachings of Grassadonia, Seal and Zafar are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
As per claims 4, 11 and 18, the claimed subject matter that is met by Grassadonia, Seal and Zafar includes:
wherein the guest device comprises a smart phone (Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings of Grassadonia, Seal and Zafar are discussed in the rejection of claims 1, 8 and 15, and are incorporated herein.
5 and 12, the claimed subject matter that is met by Grassadonia, Seal and Zafar includes:
wherein the guest device comprises a smart tablet (Grassadonia: column 5, lines 42-57).
The motivation for combining the teachings of Grassadonia, Seal and Zafar are discussed in the rejection of claims 1 and 8, and are incorporated herein.


Claims 6, 13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of Seal and Zafar as applied in claims 1, 8 and 15, and further in view of United States Patent Application Publication No. 2015/0332223 A1 to Aaron et al. (“Aaron”).
As per claims 6, 13 and 19, Grassadonia, Seal and Zafar fail to specifically teach wherein the transaction completion data comprises at least of a tip amount and a feedback score. The Examiner provides Aaron to teach and disclose this claimed feature.
The claimed subject matter that is met by Aaron includes:
wherein the transaction completion data comprises at least of a tip amount and a feedback score (Aaron: ¶¶  0039, 0048 and 0052).
Grassadonia, Seal and Zafar teach POS network systems and methods utilizing mobile devices. Aaron teaches a comparable POS network system and method utilizing a mobile device that was improved in the same way as the claimed invention. Aaron offers the embodiment of wherein the transaction completion data comprises a tip amount and a feedback score. One of ordinary skill in the art at the time the invention was made would have . 
Claims 7, 14 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Grassadonia in view of Seal, Zafar and Aaron as applied in claims 6, 13 and 19, and further in view of United States Patent Application Publication No. 2018/0336636 A1 to Jibowu et al. (“Jibowu”).
As per claims 7, 14 and 20, the claimed subject matter that is met by Grassadonia, Seal, Zafar and Aaron includes:
transmitting a notification to a management terminal; and receiving an action from the management terminal selected to improve experience of the guest (Aaron: ¶¶ 0054-0056)
Grassadonia, Seal, Zafar and Aaron fail to specifically teach at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score. The Examiner provides Jibowu to teach and disclose this claimed feature.
The claimed subject matter that is met by Jibowu includes:
at the server, determining that a guest is dissatisfied with an order corresponding to the transaction based on the at least one of the tip amount and the feedback score (Jibowu: ¶¶ 0061) 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hunter Wilder whose telephone number is (571)270-7948.  The examiner can normally be reached on Monday-Friday 8:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/A. Hunter Wilder/Primary Examiner, Art Unit 3627